DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
- The amendment filed on July 08, 2022 has been entered.
- Claims 1-4, 6-10, 12-16, 18-19 and 21-24 are pending.
- Claims  1-4, 6-10, 12-16, 18-19 and 21-24 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “the machine learning algorithm further determining the probability of the outage any of weather-related outage caused due to a weather condition during the upcoming travel, a polar outage caused near a polar area, or a tail-blockage caused of a certain position of a tail of the commercial passenger vehicle relative to a satellite, and wherein the machine learning algorithm is applied to determine probabilities of the polar outage and the tail-blockage based on a predefined condition that is related to an altitude, an elevation, or a latitude of the commercial passenger vehicle in the planned route to be taken during the upcoming travel (Claims 1 and 10 ) and configured to receive the outage prediction information from the onboard server, and wherein the onboard server is further configured to adjust service fees that are charged for services requiring the network connectivity based on the outage prediction information (Claim 18).“ The closest prior art found is as follows:
Clark et al. (Pub. No. US 2005/0254430 A1)- or instance, with respect to an optical free space directional link, if the most likely cause of a link outage in a network of aircraft is obscuration by large clouds, a decrease in received signal power of -50 to -100 dB may be appropriate as a threshold value for use in determining whether a link has been lost.
Kortge (Pub. No. US 2006/0293040 A1)- The first is if a socket connection between the vehicle application and the remote server experiences an unrecoverable error. This error may be caused by, among other things, internet network outage, heavy load on the server, or unrecoverable packet loss or corruption during wireless transmission. The second is if data connectivity between the vehicle application and the cellular carrier is lost unexpectedly. This may occur because of fading of the radio-frequency channel, interference, or network outage.
None of these references, taken alone or in any reasonable combination, teach the claims as recited, “the machine learning algorithm further determining the probability of the outage any of weather-related outage caused due to a weather condition during the upcoming travel, a polar outage caused near a polar area, or a tail-blockage caused of a certain position of a tail of the commercial passenger vehicle relative to a satellite, and wherein the machine learning algorithm is applied to determine probabilities of the polar outage and the tail-blockage based on a predefined condition that is related to an altitude, an elevation, or a latitude of the commercial passenger vehicle in the planned route to be taken during the upcoming travel (Claims 1 and 10 ) and configured to receive the outage prediction information from the onboard server, and wherein the onboard server is further configured to adjust service fees that are charged for services requiring the network connectivity based on the outage prediction information (Claim 18).“ in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472